Citation Nr: 0836250	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-34 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the veteran's previously denied claim of 
entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD was previously denied in an April 
1988 Board decision.  The RO declined to reopen the claim on 
several occasions thereafter, most recently in May 2001.

In a June 2005 rating decision, the RO declined to reopen the 
claim.  While the RO determined that new and material 
evidence sufficient to reopen the claim had not been 
submitted, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

The notice requirements of the law require VA to look at the 
bases for the prior denial and notify the veteran as to what 
evidence is necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the veteran should 
be so notified.

VA additionally has not fully satisfied its duty to assist 
the veteran in obtaining evidence necessary to reopen his 
previously denied claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).  In reporting in-service 
stressors which he believes caused his PTSD, the veteran 
described an incident in which the helicopter in which he was 
being transported to a hospital for treatment was hit by 
enemy fire.  The veteran did not provide an approximate time 
frame in which this incident occurred, and an attempt to 
verify the stressor has not been made.  Because this stressor 
is of a nature where verification may be possible, and the 
veteran has not yet been asked to provide an approximate date 
as of which this incident occurred, on remand he should be 
asked to provide an approximate date so that an attempt to 
verify the stressor may be made.  38 U.S.C.A. § 5103A(g).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a low back disability, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., a 
PTSD stressor that either has been 
verified or is capable of 
verification).  

2.  Ask the veteran to provide 
additional details concerning the 
incident in which the helicopter in 
which he was being transported to a 
hospital for treatment was hit by enemy 
fire, including specifically an 
approximate 3-month time period (month 
and year) in which the incident 
occurred.  Then conduct any further 
development considered necessary to 
obtain evidence identified by the 
veteran to verify this and any 
additional stressors with the 
appropriate service department agency.  

3.  If any stressor is verified, 
schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any PTSD is 
related to service.

a.  Prior to the examination, 
specify for the examiner the 
stressors that are determined to be 
established by the record, and 
instruct the examiner that only 
those events may be considered for 
the purpose of determining whether 
the veteran was exposed to stressors 
in service.

b.  The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria for 
PTSD, and should specifically state 
whether or not each criterion for a 
diagnosis of PTSD pursuant to DSM-IV 
is met.  Any further indicated 
special studies, including 
psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify whether the alleged 
stressors found to be established by 
the evidence of record were 
sufficient to produce PTSD, and 
whether there is a link between the 
current symptomatology and the in-
service stressors found to be 
established by the record by the RO 
and found to be sufficient to 
produce PTSD by the examiner.  All 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the veteran's military 
service.

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

